TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00645-CR


Lloyd Standley, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
NO. D-1-DC-09-904065, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
PER CURIAM

		Bryce Runkle, attorney for Lloyd Standley appointed on appeal, has filed a
motion requesting that he be allowed to withdraw as counsel for appellant.  Runkle represents
that he has accepted employment as a judicial staff attorney beginning June 1, 2010, and that the
code of judicial conduct prohibits him from continuing to represent clients, including appellant. 
		Runkle also requests that this Court abate this appeal and remand this cause to the
trial court for appointment of substitute counsel.  Because the reporter's record has been requested
but has not yet been filed, appellant's brief is not yet due.
		Runkle asserts that he notified appellant of his intent to file these motions.  Appellant
has not filed any objection to these motions.
		Both motions are granted.  Runkle is allowed to withdraw as counsel for appellant. 
This appeal is abated and the cause remanded to the trial court for appointment of new counsel
unless appellant retains counsel, waives counsel, or is shown not to be indigent.  New counsel shall 
make an appearance in this Court by filing a letter announcing that he or she represents Standley.
		The deadline to file appellant's brief is stayed.  Appellant's brief will be due 30 days
after (1) the reporter's record is filed, and (2) counsel is appointed, retained, or waived--whichever
occurs later.


Before Chief Justice Jones, Justices Pemberton and Waldrop
Abated
Filed:   April 29, 2010
Do Not Publish